718 S.E.2d 402 (2011)
STATE
v.
Salramon GONZALES.
No. 222P04-3.
Supreme Court of North Carolina.
November 9, 2011.
Salramon Gonzales, Burgaw, for Gonzales, Salramon.
Catherine F. Jordan, Assistant Attorney General, for State of NC.
Susan I. Doyle, District Attorney, for State of NC.
The following order has been entered on the motion filed on the 6th of October 2011 by Defendant-Appellant to Proceed In Forma Pauperis:
"Motion Allowed by order of the Court in conference, this the 9th of November 2011."